DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/12/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 11/12/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lattice rods penetrating into or through the cell structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Duplicate Claims
Applicant is advised that should claim 24 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites the structural body and support body are arranged coaxially inside one another. It is unclear how the structure body and support body can be inside one another. The claim requires the two structures be hollow cylinders. Thus, arranging them coaxially would require one to be inside the other as there is no way for one cylinder to be arranged inside of another and simultaneously arranged outside of the other. For examination purposes the claim is assumed to recite, “…arranged coaxially with one inside the other…”
	Claim 14 recites a similar limitation as claim 12 and is rejected for the same reasons as claim 12 above. Claim 15 is rejected as depending from claim 14.
	Claim 11 recites a similar limitation as claim 12 and is rejected for the same reasons as claim 12 above.

Claim 19 recites the limitation "the plurality of meshes/pores of the support body". There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the plurality of meshes/pores of the at least one structural body”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The only difference between claim 8 and 9 is that claim 9 recites the lattice structure being positively fastened on the cell structure, however, this effect is due to the penetration of the lattice rods into or through the cell structure and therefore, there is not structural difference recited in claim 9 only the recitation of the effect of the structure already recited in claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 12-14 and 19-25 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rodriguez et al. US 2020/0023294.

Claims 1 and 23-25, Rodriguez teaches a filter unit comprising a housing and a filter element inserted into the housing, the filter element being a ring filter element comprising an annular ring filter body including a filter element with two end plates arranged at axial ends of the ring filter body, the filter element including: a filter element body (500) through which a fluid is flowable, the filter element body including a structural body and a support body (the different media arranged concentrically, paragraph 46) having a filter structure which is permeable for fluid and having a plurality of meshes/pores, the filter structure structured as a three dimensionally interlinked lattice structure having a repeating regularity, the meshes/pores formed as a plurality of clear spaces by a plurality of lattice rods securely connected to one another, the support body includes a support structure that is permeable for fluid (fig. 1-14). The recitation of the structural body or support body being produced by a 3D printing method using various materials or material compositions is a recitation of a method of making the device which renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 227 USDQ 964 (1985). Rodriguez does teach a 3D printing method (paragraph 27).
	Claims 3-4, 12-15 and 19-22, Rodriguez further teaches the structural and support body is made from plastic (paragraph 63); the support structure has a cell structure with a plurality of passages formed by a plurality of cells and the plurality of meshes/pores are smaller than the plurality of cells (paragraph 39-41); the structural body and support body are of hollow cylindrical configuration and arranged coaxially with one inside the other, and the structural body and support body are parallel to one another (fig. 1-14, paragraph 39-46); the structural body is securely connected to the support body via a materially bonded connection (paragraph 41); the structural body includes two structural bodies including a first and second structural body and a plurality of further structural bodies arranged on the two structural bodies, coaxially with one inside another, an inner region of a first further structural body is in direct contact with an outer region of the first structural body and securely connected thereto and an outer region of a second further structural body is in direct contact with an inner region of the second structural body and is securely connected thereto (fig. 1-14, paragraph 41, 46); the two structural bodies penetrate one another in an overlapping manner over a plurality of outer regions and a plurality of inner regions thereof (fig. 5); the plurality of meshes/pores of the structural body have an edge length of 50-200 micron (0.05-0.2 mm) (paragraph 39), the recitation of filtration for liquid fluids or gaseous fluids is a recitation of intended use that does not provide any further structural limitations; the structural body includes a plurality of structural bodies comprising a plurality of adjacent structural bodies have different interlinked structures and material properties from one .

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. US 2020/0023294.

Claims 5 and 7, Rodriguez teaches the support structure has a cell structure with a plurality of passages formed by a plurality of cells and the plurality of lattice rods of the lattice structure have a cross section but does not teach the relationship between the cross section of cell rods of the cell structure and the lattice rods. The recited relationship between the cross section of the cell rods and the lattice rods is merely a recitation of relative dimensions. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
Claim 6, Rodriguez further teaches the passages of the support body are greater than the meshes/pores of the structural body but does not teach the recited 2-10 times larger. [W]here the only difference between the prior art and the claims was a recitation Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). Rodriguez further teaches the pores sizes may be as big as desired or may be as small as desired e.g. 4 microns (paragraph 39). Rodriguez also teaches a range of pore sizes of 50-200 microns. Thus, Rodriguez also teaches a difference in pores sizes within the claimed range.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. US 2020/0023294 in view of Walker et al. US 4,111,815.

	Claims 8-9, Rodriguez further teaches the support structure has a cell structure with a plurality of passages form by a plurality of cells but does not teach a portion of the lattice rods penetrate into or through the passages.
	Walker teaches a filter element comprising: a structural body (10) and a support body (11), the structural body has a three dimensionally interlinked lattice structure forming a plurality of meshes/pores formed by lattice rods (fibers) securely connected to one another, the support structure having a cell structure with a plurality of passages formed by a plurality of cells and a portion of the lattice rods of the lattice structure penetrate into the passages of the cell structure (fig. 1-2). It would have been obvious to one of ordinary skill in the art to provide this feature in Rodriguez as this allows the lattice rods and support to be bound to one another and produces a rigid structure 
	Claims 10 and 11, Rodriguez further teaches the structural body includes a single or two structural bodies arranged one within the other and the support structure is arranged in an interior of the lattice structure or between the two structural bodies (fig. 1-14, paragraph 41) but does not teach at least a few of the lattice rods penetrate the cells of the cell structure or connect the two structural bodies to one another.
	Walker teaches a filter element comprising: a structural body (10) and a support body (11), the structural body has a three dimensionally interlinked lattice structure forming a plurality of meshes/pores formed by lattice rods (fibers) securely connected to one another, the support structure having a cell structure with a plurality of passages formed by a plurality of cells and a portion of the lattice rods of the lattice structure penetrate into the passages of the cell structure and connect two structural bodes to one another (fig. 1-2). It would have been obvious to one of ordinary skill in the art to provide this feature in Rodriguez as this allows the lattice rods and support to be bound to one another and produces a rigid structure strong enough to withstand high pressure differentials and prevent fiber migration (col. 1, lines 31-58).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. US 2020/0023294 in view of Takashima et al. US 2015/0273366.

	Rodriguez teaches the filter element of claim 1 but does not teach a plurality of materials/substances are embedded inside the meshes/pores. Providing additives to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodriguez et al.		11,058,977
Rodriguez et al.		2020/0246729
Rodriguez et al.		10,981,335
Immel et al.			2020/0179836
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778